Case 1:18-bk-14408              Doc 156       Filed 07/24/19 Entered 07/24/19 14:00:30                  Desc Main
                                             Document      Page 1 of 7




                                 UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

     ----------------------------------------------------------x   Chapter 11
     In re:                                                    :
                                                               :   Case No. 1:18-bk-14408
     FLIPDADDY’S, LLC,                                         :
                                                               :   Chief Judge Jeffery P. Hopkins
                                      Debtor.                  :
     --------------------------------------------------------- x


 EXHIBIT LIST OF RESPONDENT IRC NEWPORT PAVILION, LLC WITH RESPECT
                       TO JULY 30, 2019, HEARING

            IRC Newport Pavilion, L.L.C. (“IRC”), by and through its undersigned counsel, hereby

 provides the following list of exhibits that Newport may seek to introduce into evidence in

 connection with the July 30, 2019, hearing on the Motion of the Debtor for an Order, Pursuant

 to 11 U.S.C. §§105(a) and Fed. R. Bankr. P. 6006, to (1) Assume an Executory Contract with

 IRC Newport Pavilion, LLC, (2) Establish the Cure Amount and (3) Procedures Related Thereto

 [Dkt. No. 115] filed on behalf of Flipdaddy’s, LLC and the Objection of IRC Newport Pavilion,

 L.L.C. to Motion to Assume Lease or Executory Contract with IRC Newport Pavilion, L.L.C. and

 Establish the Cure Amount and Procedures Related Thereto [Dkt. No. 142]. Newport reserves

 the right to amend, supplement, or otherwise modify this list as necessary or proper, and to

 utilize not presently disclosed exhibits on rebuttal as needed.1

 Designation                                Description                              Identified        Admitted

     Newport         Sublease Agreement
     Exhibit A



 1
  Due to volume, exhibits are not being mailed to United States Mail recipients of service. Electronic copies will be
 provided by electronic mail upon request to the undersigned counsel.


 11127583.1
Case 1:18-bk-14408     Doc 156     Filed 07/24/19 Entered 07/24/19 14:00:30     Desc Main
                                  Document      Page 2 of 7



 Designation                     Description                       Identified   Admitted

  Newport      Notices of Name Change Filed by Landlord in the
  Exhibit B    State of Delaware and Commonwealth of
               Kentucky

  Newport      Assignment and Assumption of Sublease dated
  Exhibit C    October 15, 2014

  Newport      Stipulation of Term of Sublease dated February 2,
  Exhibit D    2015.

  Newport      Flipdaddy’s LLC Monthly Operating Report for
  Exhibit E    the Period Ended 12/31/2018 [Dkt. No. 40]

  Newport      Flipdaddy’s LLC Supplemental Support Document
  Exhibit F    to Monthly Operating Report for the Period Ended
               12/31/2018 [Dkt. No. 41]

  Newport      Flipdaddy’s LLC Monthly Operating Report for
  Exhibit G    the Period Ended 1/31/2019 [Dkt. No. 68]

  Newport      Flipdaddy’s LLC Monthly Operating Report for
  Exhibit H    the Period Ended 2/28/2019 [Dkt. No. 80]

   Newport     Flipdaddy’s LLC Monthly Operating Report for
   Exhibit I   the Period Ended 3/31/2019 [Dkt. No. 94]

   Newport     Flipdaddy’s LLC Monthly Operating Report for
   Exhibit J   the Period Ended 4/30/2019 [Dkt. No. 108]

  Newport      Flipdaddy’s LLC Monthly Operating Report for
  Exhibit K    the Period Ended 5/31/2019 [Dkt. No. 126]

  Newport      Flipdaddy’s LLC Amended Monthly Operating
  Exhibit L    Report for the Period Ended 6/30/2019 [Dkt. No.
               152]

  Newport      Disclosure Statement for The Chapter 11 Plan of
  Exhibit M    Reorganization of Flipdaddy’s, LLC [Dkt. No.
               109]




 11127583.1                                    2
Case 1:18-bk-14408   Doc 156    Filed 07/24/19 Entered 07/24/19 14:00:30       Desc Main
                               Document      Page 3 of 7


 July 23, 2019                               Respectfully submitted,

                                             /s/ Rocco I. Debitetto
                                             Rocco I. Debitetto (0073878)
                                             Hahn Loeser & Parks LLP
                                             200 Public Square, Suite 2800
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 621-0150
                                             Facsimile: (216) 241-2824
                                             E-Mail:       ridebitetto@hahnlaw.com


                                             Counsel for Respondent, IRC Newport
                                             Pavilion, L.L.C.




 11127583.1                              3
Case 1:18-bk-14408      Doc 156     Filed 07/24/19 Entered 07/24/19 14:00:30           Desc Main
                                   Document      Page 4 of 7


                                CERTIFICATE OF SERVICE

         The undersigned certifies that a true and correct copy of the foregoing was served on the
 23rd day of July 2019 upon the parties identified on the attached Service List by the method
 indicated.

                                             /s/ Rocco I. Debitetto
                                             One of the Attorneys for Respondent




 11127583.1
Case 1:18-bk-14408         Doc 156    Filed 07/24/19 Entered 07/24/19 14:00:30             Desc Main
                                     Document      Page 5 of 7



                                          SERVICE LIST



 Electronic Mail Notice List
 The following is the list of parties who are currently on the list to receive email notice/service
 for this case.
        Asst US Trustee (Cin)      ustpregion09.ci.ecf@usdoj.gov
        John C Cannizzaro      John.Cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
        Casey M Cantrell Swartz cswartz@taftlaw.com,
         docket@taftlaw.com;lsutton@taftlaw.com
        Rocco I Debitetto ridebitetto@hahnlaw.com,
         hlpcr@hahnlaw.com;cmbeitel@hahnlaw.com
        Gregory D Delev      bankruptcy@delevlaw.com
        Steven L Diller    steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com
        Barry F Fagel     bfagel@lindhorstlaw.com
        Brian T Giles     Brian@gilesfirm.com, bgiles3434@gmail.com
        Douglas N Hawkins       doug.hawkins@usdoj.gov, cathy.cooper@usdoj.gov
        Benjamin M Rodriguez        brodriguez@fp-legal.com, kmorales@fp-legal.com
        John A Schuh      jaschuhohecf@swohio.twcbc.com
        Jason M Torf      jason.torf@icemiller.com

 Manual Notice List
 The following is the list of parties who are not on the list to receive email notice/service for this
 case (who therefore require manual noticing/service).
 Belden Hill Private Equity, Inc.                Coca-Cola Bottling Co. Consolidated
 160 Beldon Hill Road                            PO Box 602937
 Wilton, CT 06897                                Charlotte, NC 28260

 Dennis and Marsha Angelillo                     Edward Beadle
 370 Coppermill Road                             168 Langford Lane
 Weathersfield, CT 06109                         East Hartford, CT 06118

 F Collett, LLC                                  Giles & Lenox LLC
 3702 Fairfax Avenue                             1018 Delta Avenue
 Dallas, TX 75209                                Suite 202


 11127583.1                                        5
Case 1:18-bk-14408        Doc 156    Filed 07/24/19 Entered 07/24/19 14:00:30     Desc Main
                                    Document      Page 6 of 7


                                             Cincinnati, OH 45208


 Gordon Food Service                         Guggenheim
 4980 Gateway Blvd.                          3000 Internet Blvd. #570
 Springfield, OH 45502                       Frisco, TX 75034

 IRC Retail Centers                          New Century Dynamics, Inc.
 PO Box 6351                                 9370 Stoney Ridge Lane
 Carol Stream, IL 60197                      Johns Creek, GA 30022

 Marshmallow Products                        Phillip Fanning
 684 Dunwoodie Drive                         62 Jaques Lane
 Cincinnati, OH 45230                        South Windsor, CT 06074

 Nyhart Business Interest, LLC               Robert Dames
 575 Indian Hill Trail                       444 Ashworth Ct.
 Cincinnati, OH 45243                        Cincinnati, OH 45255

 Plante & Moran, PLLC                        The Fortuity Group
 16060 Collections Center Drive              151 West Congress Street
 Chicago, IL 60693                           Suite 420
                                             Detroit, MI 48226

 Steven A. Crawford                          UBS Financial Services
 423 Knollwood Drive                         184 Limberty Corner Road
 Highland Heights, KY 41076                  1st Floor
                                             Warren, NJ 07059

 Thomas B. Kearney                           BDO USA, LLP
 7844 Classics Drive                         Laurence W. Goldberg, Dr., Receivables Mg
 Naples, FL 34113                            4135 Mendenhall Oaks Parkway
                                             Suite 140
                                             High Point, NC 27265

 American Express National Bank              Greater Comfort Heating & Air
 c/o Becket and Lee LLP                      2001 Monmouth Street
 PO Box 3002                                 Newport, KY 41071
 Malvern, PA 19355-0701

 American Express National Bank              BDO USA, LLP
 c/o Becket and Lee LLP                      Laurence W Goldberg, Dir, Receivables Mg
 PO Box 3001                                 4135 Mendenhall Oaks Parkway
 Malvern, PA 19355-0702                      Suite 140
                                             High Point, NC 27265




 11127583.1                                   6
Case 1:18-bk-14408        Doc 156    Filed 07/24/19 Entered 07/24/19 14:00:30        Desc Main
                                    Document      Page 7 of 7


 Greater Comfort Heating & Air
 2001 Monmouth Street
 Newport, KY 41071

                                             /s/ Rocco I. Debitetto
 Dated:       July 23, 2019                  Rocco I. Debitetto (0073126)
                                             Hahn Loeser & Parks LLP
                                             200 Public Square, Suite 2800
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 621-0150
                                             Facsimile: (216) 241-2824
                                             Email:        ridebitetto@hahnlaw.com

                                             Counsel for Respondent, IRC Newport
                                             Pavilion, L.L.C.




 11127583.1                                   7
